Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 1 of 10




                  EXHIBIT C
        Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 2 of 10



                                   IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                          CORPUS CHRISTI DIVISION

  WESTERN WORLD INSURANCE                                 §
  COMPANY                                                 §
                                                          §
                                   Plaintiff,             §
                                                          §                   2:19-cv-202
                                                              CIVIL ACTION NO.- -- -
  vs.                                                     §
                                                          §
  QBE SPECIALTY INSURANCE                                 §
  COMPANY                                                 §
                                                          §
                                   Defendant              §

                              INDEX OF DOCUMENTS FILED IN STATE COURT


            1.            Plaintiff's Original Petition           Filed June 6, 2019

            2.            Defendant's Original Answer             Filed July 26, 2019




95880 1-v I/9998-000405


INDEX OF DOCUMENTS FILED IN STATE COURT                                                 Solo Page
  Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 3 of 10




                                             S-19-5603CV-C
                                     Cause No. _ _ _ _ _ __

 WESTERN WORLD INSURANCE COMPANY                       §    IN THE D1STRICT COURT
                                                       §
                                                            San Patricio County - 343rd District Court
            Plaintiff,                                 §
                                                       §
 VS.                                                   §          JUDICIAL DISTRTCT
                                                       §
 QBE SPECIALTY fNSVRANCE COMPANY                       §
                                                       §
            Defendant.                                 §    SANPATR1ClOCOUNTY, TEXAS

       PLAINTIFF'S ORIGINAL PETITION, REQUESTS "FOR DISCLOSURE, AND
                         REQUESTS FOR ADMISSION

            COMES NOW Plaintiff Western World Insurance Company and files this Original

  Petition, Requests for Disclosure, and Requests for Admission against Defendant QBE Specialty

  Insurance Company, and would respectfully show the Court as follows:

                                PLAINTIFF'S ORIGINAL PETITION

                                  DISCOVERY CONTROL PLAN

            l.       Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil

  Procedure 190.4.

                                       NATURE OF ACTlON

            2.       This case is a damages and declaratory judgment action in which QBE has

  wrongfully declined to participate in indemnification of the mutual insureds' Hurricane Harvey

  losses.     Despite issuing an insurance policy to the mutual insmeds that was in e ffect when

  Hurricane Harvey severely damaged the mutual insureds' realty and personal property located in

  San Patricio County, QBE has wrongfolly failed to participate with Western World in

  indemnifying the mutual insureds' losses.      1n contrast, Western World timely investigated,

  estimated, and paid the mutual insureds' losses. Western World is therefore entitled to recover

  from QBE of QBE's share of those losses and Western World's attorney fees incurred in seeking

  QBE's pa1iicipation in indemnification of the losses.                             Filed 6/6/2019 6:06 PM
                                                                                    Heather B. Marks
Processed On: 6/20/2019 12:09 PM                                                    District Clerk
                                                                                    San Patricio County, Texas
By:Melinda Barrientes, Deputy Clerk              _1_
Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 4 of 10




                                         THEPARTI.ES

       3.      Western World is an authorized surplus lines insurer doing bus.iness in Texas.

       4.      QBE is a surplus lines insurer engaged in the business of insurance in Texas that

does not maintain a registered agent for service of process. Accord.ingly, QBE may be served by

service upon QBE Specialty Insurance Company through the Texas Commissioner oflnsurance:

Chief Clerk Office, 333 Guadalupe MC l 13-2A, P.O. Box 149104, Austin, Texas 78714-9104.

Plaintiff requests service on QBE at this time.

                         JURISDICTION, STANDING, AND VENUE

       5.      The Comt has jurisdiction over Defendant QBE because it engages in the business

of insurance in the State of Texas, and the causes of action arise out of Defendant's business

activities in the state, including those in San Patricio County with reference to this specific case.

        6.     Venue is proper in San Patricio County because the mutual insureds' Hurricane

Harvey loss location property is located in San Patricio County, and all or a substantial part of

the events giving rise to this lawsuit occtu-rcd in San Patricio County. TEX. Crv. PRAC. & REM.

CODE   §15.032.

                                              FACTS

        7.      QBE issued its insurance policy m1mber QSN305280l to the mutual insureds,

Tiare Bordes and Steven Couchman, for a policy period that included August 25, 2017, the date

when Hurricane Harvey devastated much of the Texas Gulf Coast, including the mutual

insureds' realty and personal possessions at the loss location, 2090 E HWY 361, Aransas Pass

TX 78336. The mutual insureds submitted their claims to QBE, which assigned cla-im number

525545N to the losses and dispatched an adjuster to examine the property. The mutual insureds

also submitted their claims to Western World, which had also issued a policy (No.

VHO0000l 38) to the mutual insureds that was in effect on the loss date.



                                                  . 2.
Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 5 of 10




       8.     QBE has wrongfully failed to paiticipate with Western World in indemnifying the

mutual insureds' Hurricane Harvey losses.      In contrast, Western World timely investigated,

estimated, and paid the mutual insureds' losses, Western World is therefore entitled to recovery

from QBE of QBE's share of those losses. QBE is obligated to share in the mutual insureds'

Hurricane llarvey losses, which to date have been paid enti rely by Western World. QBE issued

an equally applicable property insurance policy to the mutual insureds that was in effect on the

loss dale, and therefore the QBE policy must share in the loss on a pro rata basis with the

Western World policy under Texas law.        QBE owes Western Wo rld the po1tion of the total

loss payments amounts corresponding to the applicable limits of the QBE policy in relation to

the limits of the Western World policy.

                           CAUSES OF ACTION AGAINST QBE

       9.      To date Western World has paid all of the mutual insureds' Hurricane Harvey

losses. QBE has paid none. Western World is subrogated to the mutual insureds' rights against

QBE. In addition, Western World has a direct right of contribution against QBE. Western

World is entitled to recover QB E's share of the, total loss payments amounts that Western World

has made to the mutual insureds corresponding to the app.licable limits of the QBE policy in

relation to the limits of the Western World policy.

        10.    Western World is also entitled to recoup its attorney's fees pursuant to TEX. CIV.

PRAC. & REM. CODE§§ 37.001 - 37.011 and 38.001 - 38.006.

                               REQUESTS FOR DISCLOSURE

        11.    Under Texas Rules of Civi1 Procedure 190 and 194, Plaintiff requests that

Defendant disclose, within fifty (50) days from the date this request is served, the information or

material described in Rules 190.2(6)(6) and 194.2.

                                    PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Western                       World    lnsuranc.e
                                               •3.
Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 6 of 10




Company prays that:

      A.         Defendant QBE Specialty Insurance Company be served with process as required

       by law;

       B.        the Court detenn.ine that QBE has a duty to share in indemnification of the mutual

       insureds' Hurricane Harvey losses as a(]eged above;

       C.        the Coutt award Plaintiff Western World its attorney' s fees_;

       D.        the Court award such further relief as the Coutt deems necessary and proper.



                                               Respectfully submitted,



                                       By:
                                               Robert G. Hogue
                                               State Bar No. 09811050

                                               ROBERT G. HOGUE, P.C.
                                               Highland Park Place
                                               4514 Cole A venue, Suite 600
                                               Dallas, Texas 75205-4193
                                               Phone: (214) 559-7107
                                               Fax: (214) 559-7101
                                               E-mail: robhogue@msn.com

                                                COUNSEL FOR PLAINTIFF WESTERN WORLD
                                                     ]NSURANCE COMPANY




                                                  -4-
Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 7 of 10




                               REQUESTS FOR ADMISSION

To:    Defendant QBE Specialty lnsurance Company, via service upon QBE Specialty
       Insurance Company through the Texas Commissioner of Insurance: Chief Clerk Office,
       333 Guadalupe MC 113-2A, P.O. Box 149104, Austin, Texas 78714-9104.

       The plaintiff hereby requests that you answer the following requests for admission within

50 days of service of these requests, in accordance with TEX. R.Civ. P. 198:

REQUEST FOR ADMISSION NO. 1: Admit that QBE Specialty Insurance Company issued
its policy number QSN3052801.

RESPONSE:

REQUEST FOR ADMISSION NO. 2: Admit that QBE Specialty Insurance Company policy
number QSN3052801 was in effect from August 18, 2017 to August 18, 2018.

RESPONSE:

REQUEST FOR ADMISSION NO. 3: Admit that on or about August 25, 2017 Hurricane
Harvey damaged the insured location under QBE Specialty Insurance Company policy number
QSN3052801 .

RESPONSE:

REQUEST FOR ADMISSION NO. 4: Admit that on or about August 25, 2017 Hurricane
Harvey damaged personal property at the insured location under QBE Specialty Insurance
Company policy number QSN3052801 .

RESPONSE:

REQUEST FOR ADMISSION NO. 5: Admit that QBE Specialty Insurance Company was
notified of claims under QBE Specialty Insurance Company policy number QSN3052801
resulting from Hurricane Harvey.

RESPONSE:

REQUEST FOR ADMISSION NO. 6: Admit that QBE Specialty Insurance Company
assigned claim number 525545N to the claims under QBE Specialty Insurance Company policy
number QSN3052801 resulting from Hurricane Harvey.

RESPONSE:

REQUEST FOR ADMISSION NO. 7: Admit that QBE Specialty Insurance Company
dispatched an adjuster to the insured location under QBE Specialty Insurance Company policy
number QSN3052801 to inspect the claims resulting from Hurricane Harvey.

RESPONSE:
                                               -5-
               Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 8 of 10
"'•   ,.   I    •




               REQUEST FOR ADMISSION NO. 8: Admit that Western World Insurance Company has so
               far paid all of the Hunicane Harvey claims on the insured location shown on QBE Specialty
               Insurance Company policy number QSN3052801.

               RESPONSE:

               REQUEST FOR ADMISSION NO. 9: Admit that Western World Insurance Company has so
               far paid all of the Hurricane Harvey claims on the personal property at the insured location
               shown on QBE Specialty Insurance Company policy number QSN3052801.

               RESPONSE:

               REQUEST FOR ADMISSION NO. 10: Admit that QBE Specialty Insurance Company has so
               far paid none of the Hun-icane Harvey claims on the insured location shown on QBE Specialty
               Insurance Company policy number QSN3052801.

               RESPONSE:

               REQUEST FOR ADMISSION NO. 11: Admit that QBE Specialty Insurance Company has so
               far paid none of the Hurricane Harvey claims on the personal property at the insured location
               shown on QBE Specialty Insurance Company policy number QSN3052801.

               RESPONSE:

               REQUEST FOR ADMISSION NO. 12: Admit that Western World Insurance Company has
               paid $598,400.72 on the Hurricane Harvey claims on the insured location and personal property
               at the insured location shown on QBE Specialty Insurance Company policy number
               QSN3052801.

               RESPONSE:
                                                         Respectfully sub.mitted,


                                                  By:
                                                         Robert G. Hogue
                                                         State Bar No. 0981 l 050

                                                         ROBERT G. HOGUE, P.C.
                                                         Highland Park Place
                                                         4514 Cole A venue, Suite 600
                                                         Dallas, Texas 75205-4193
                                                         Phone: (214) 559-7107
                                                         Fa.ic: (214) 559-7101
                                                         E-mail: robhogne@msn.com.

                                                         COUNSEL FOR PLAINTIFF WESTERN WORLD
                                                                 INSURANCE COMPANY


                                                           -6-
  Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 9 of 10




                                        CAUSE NO. S-19-5603CV-C

 WESTERN WORLD INSURANCE                                §                IN THE DISTRICT COURT
 COMPANY,                                               §
                                                        §
                           Plaintiff,                   §
                                                        §               343RD JUDICIAL DISTRICT
 vs.                                                    §
                                                        §
 QBE SPECIALTY INSURANCE                                §
 COMPANY                                                §
                                                        §
                           Defendant                    §        SAN PATRICIO COUNTY, TEXAS

 ORIGINAL ANSWER OF DEFENDANT QBE SPECIALTY INSURANCE COMPANY


TO THE HONORABLE JUDGE OF SAID COURT

           COME NOW QBE SPECIALTY INSURANCE COMPANY, Defendant in the above

styled and numbered cause, and files this its Original Answer to Plaintiffs Original Petition.

                                            GENERAL DENIAL

            1.         QBE Specialty Insurance Company hereby denies generally each and every, all and

singular, of the material allegations set forth by Plaintiff and demands strict proof thereof by a

preponderance of the evidence.

                                                  PRAYER

           WHEREFORE, PREMISES CONSIDERED QBE Specialty Insurance Company prays

that Plaintiff take nothing by its suit, for costs of court, and for such other and further relief to

which QBE Specialty Insurance Company may show itself to be justly entitled.




Processed On: 7/26/2019 3:58 PM
By:Melinda Barrientes, Deputy Clerk
                                                                Filed 7/26/2019 3:45 PM
                                                                Heather B. Marks
- - - - - - - - -- - - - - - - - -- - - - - - - --1,:/istr,ici-Glei:k,- - -
 ORIGrNAL ANSWER OF DEFENDANT QBE SPECIALTY rNSURANCE CO!v1PANY San Patricio CBeiffly,ITexas
960122-vl/14111..()01000
 Case 2:19-cv-00202 Document 1-3 Filed on 07/29/19 in TXSD Page 10 of 10




                                                 Respectfully submitted,

                                                 Isl Carter L. Ferguson
                                                 Carter L. Ferguson
                                                 State Bar Number 06909500
                                                 cferguson@belaw.com
                                                 Brackett & Ellis
                                                 I 00 Main Street
                                                 Fort Worth, Texas 76102-3090
                                                 (817) 338- 1700
                                                 (817) 870-2265 fax

                                                 ATTORNEY FOR DEFENDANT QBE
                                                 SPECIALTY INSURANCE COMPANY




                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was
forwarded to all counsel of record in accordance with the Texas Rules of Civil Procedure.

                 Via Electronic Filing

                 Robert G. Hogue
                 ROBERT G. HOGUE, P.C.
                 Highland Park Place
                 4515 Cole Avenue, Suite 600
                 Dallas, Texas 75205-4193
                 Email: robhogue@msn.com

                 ATTORNEY FOR PLAINTIFF


            DATED this 26TH day of July, 2019.

                                                 Isl Carter L. Ferguson
                                                 Carter L. Ferguson




 ORIGINAL ANSWER OF DEFENDANT QBE SPECIALTY INSURANCE COMPANY                        PAGE2
960122-vl /14111 -00 1000
